Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5-13, 15-22 are allowed and remembered as claims 1-20. The original Claim 4 and 14 have been canceled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald E. Jones, Reg. No. 60,120 on August 31, 2022.
The application has been amended as following: 
IN THE CLAIM
As per claim 1, please amend the claim as below:
(Currently Amended) A method of operating an automated vehicle, comprising:
identifying an other road user (ORU) with respect to the automated vehicle;
determining a state of the ORU and a context of the ORU; 
determining an intended action for the vehicle based on the state of the ORU and the context of the ORU; and
communicating a message indicating the intended action as a visual signal at a display of the vehicle for viewing by the ORU, wherein the visual signal is an animation adapted to a level of vulnerability assessed with respect to the ORU and wherein the display is at least one of:  (i) a panel of the automated vehicle; (ii) a panel within a windshield of the automated vehicle; (iii) an LED strip, and (iv) a projector illuminating an area of a road.
Please cancel claim 4.
As per claim 5, please amend the claim as below:
(Currently Amended) The method of claim 1, wherein the visual signal is parameterized by at least one of:  (i) a shape of the visual signal; (ii) a size of the visual signal; (iii) a density of the visual signal; (iv) an intensity of the visual signal; (v) a contrast level of the visual signal; (vi) a granularity or resolution of the visual signal; (vii) a color of the visual signal; (viii) a hue of the visual signal; (ix) a graphic pattern of the visual signal; (x) a direction of movement of the visual signal; (xi) a speed of directional movement of the visual signal; (xii) a timing of the visual signal; (xiii) a duration of the visual signal; (xiv) a period of the visual signal (repetition rate in a repeated visual signal pattern); (xv) a repetition number of the visual signal; and (xvi) a waveform of the pulsation of the visual signal (rectangular, triangular, sinusoidal, sawtooth). 
As per claim 6, please amend the claim as below:
(Currently Amended) The method of claim 1, wherein the visual signal comprises a representation of the ORU, wherein a granular resolution of the ORU increases as a distance between the automated vehicle and ORU decreases. 
As per claim 7, please amend the claim as below:
7. 	(Currently Amended) The method of claim 1, further comprising increasing an intensity and reducing a period of the visual signal when a subjective threat is assessed with respect to the ORU.

As per claim 11, please amend the claim as below:
(Currently Amended) A system for operating an automated vehicle, comprising:
a sensor of the automated vehicle for monitoring an other road user (ORU) external to the automated vehicle; and
a display of the automated vehicle, wherein the display is at least one of:  (i) a panel of the automated vehicle; (ii) a panel within a windshield of the automated vehicle; (iii) an LED strip; and (iv) a projector illuminating an area of a road;
a processor configured to:
determine a state of the ORU and a context of the ORU; 
determine an intended action for the vehicle based on the state of the ORU and the context of the ORU; and
communicate a message indicating the intended action as a visual signal at the display for viewing by the ORU based, wherein the visual signal is an animation adapted to a level of vulnerability assessed with respect to the ORU.
Please cancel claim 14.
As per claim 15, please amend the claim as below:
15. 	(Currently Amended) The system of claim 11, wherein the visual signal is parameterized by at least one of:  (i) a shape of the visual signal; (ii) a size of the visual signal; (iii) a density of the visual signal; (iv) an intensity of the visual signal; (v) a contrast level of the visual signal; (vi) a granularity or resolution of the visual signal; (vii) a color of the visual signal; (viii) a hue of the visual signal; (ix) a graphic pattern of the visual signal; (x) a direction of movement of the visual signal; (xi) a speed of directional movement of the visual signal; (xii) a timing of the visual signal; (xiii) a duration of the visual signal; (xiv) a period of the visual signal (repetition rate in a repeated visual signal pattern); (xv) a repetition number of the visual signal; and (xvi) a waveform of the pulsation of the visual signal (rectangular, triangular, sinusoidal, sawtooth).
As per claim 16, please amend the claim as below:
16.	(Currently Amended) The system of claim 11, wherein the visual signal comprises a representation of the ORU having granular resolution that increases as a distance between the automated vehicle and ORU decreases. 
As per claim 17, please amend the claim as below:
17. 	(Currently Amended) The system of claim 11, wherein the processor is further configured to coordinating the visual signal with an audio signal.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A method of operating an automated vehicle, comprising:
identifying an other road user (ORU) with respect to the automated vehicle;
determining a state of the ORU and a context of the ORU; 
determining an intended action for the vehicle based on the state of the ORU and the context of the ORU; and
communicating a message indicating the intended action as a visual signal at a display of the vehicle for viewing by the ORU, wherein the visual signal is an animation adapted to a level of vulnerability assessed with respect to the ORU and wherein the display is at least one of:  (i) a panel of the automated vehicle; (ii) a panel within a windshield of the automated vehicle; (iii) an LED strip, and (iv) a projector illuminating an area of a road.

As per claim 11, 
A system for operating an automated vehicle, comprising:
a sensor of the automated vehicle for monitoring an other road user (ORU) external to the automated vehicle; and
a display of the automated vehicle, wherein the display is at least one of:  (i) a panel of the automated vehicle; (ii) a panel within a windshield of the automated vehicle; (iii) an LED strip; and (iv) a projector illuminating an area of a road;
a processor configured to:
determine a state of the ORU and a context of the ORU; 
determine an intended action for the vehicle based on the state of the ORU and the context of the ORU; and
communicate a message indicating the intended action as a visual signal at the display for viewing by the ORU based, wherein the visual signal is an animation adapted to a level of vulnerability assessed with respect to the ORU.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.    Matthiesen et al. (US 9,953,538) shows an autonomous vehicle notification system for autonomous vehicles to identify entities in traffic and communicate messages to those entities based on the autonomous vehicle's planned movements.  Hillis et al. (US 2015/0336502) shows a method for an autonomous vehicle (e.g., a fully autonomous or semi-autonomous vehicle) to communicate with external observers.  Sorokin (US 10,906,456) shows A method communicates an intention of an automated vehicle to at least one road user. 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1 and 11, respectively, including: 
wherein the visual signal is an animation adapted to a level of vulnerability assessed with respect to the ORU and wherein the display is at least one of:  (i) a panel of the automated vehicle; (ii) a panel within a windshield of the automated vehicle; (iii) an LED strip, and (iv) a projector illuminating an area of a road.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689